OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                 AUSTIN




                        State   Law8

                                      c\




                                r otwmoh      is,    19&J,
                                     at &q&d.ation
                                     armtanly kamn aa
                                     frr rhe*hDr Qr
                                        a8 It dwr t?q
                                        tjsct oolmnonly




                         ma48   a6              .
              Honorable 9. J. XsaaOko, Page B


                         It will be noted that the tam *b&ak jaalP 16
                           in tha statute while the ten@ *slung o&tot*fr
              dot ~fnc’luded
              lnaludad, but not ba~indl.
                          Tha Court or CrimlfialAppeals, 1908, in tha oaae
              of wary   v. Stats, 108 6. W. 379, reroraad a oonvlatlon for
               oarrylng a *slung shot" and rbtnnndrd the Oansa. The oourt
              ha14 that the weapon lnrol~ad, duorlbed    es a Wtlok about
              8 or 10 inohu   long, bdng  aompornd of an ordinary round
               ohalr-round, being smaller at ona and thnn the other, and
              the small end bsving s.hole bored through It, and a string
              run through this hole whloh oould be hwig on the wrist?;
              and the wlarger end 0) the round had aozpbholes bored In it
              and neemed tiebe fillad dth some kind of ~~talL",-was  not a
               *slung shot* aa prohlbltsd by ATtlole 483,.Paaal Coda OS
              .texu. . The oolrrtquoted with approval Rebetarqa definition
               of a slosg.s&t aca %mtal ball Crf'amillaLaa with a rtrlng
              attaohad, a6ad.for,strlkingRi                           ",*,
                          TM   .Oourt~of~~riminal.Appea& &lQSl.&        tdb:iqaak
              of Vargacti, stdte, la&j Tat. cr. *p., ue;~T9 8. wi.(aj.860,
              afflrmad~theaonvlotion cU tha de$a@ant for sarryiag.a
              alwg bhot, althougb~the~Jndgrmnt was rewarssd        and'tha ?anm
i~:
  "'~
    :L':.
      ~?-
        ,::L:JN:
            ;::::-MynbbQ .:hwprot%eQux&:gge@@~+..,..,~~.~~~,o~~~~,~~~~.:,:f~.
                                                                         +& _,
                                                                       ?‘..>  i:rr
                                                                                ,.i:.
                                                                                   ,~~
                                                                                    :_   ~ .:
                                                                                      .~...
              pan aokmwlsdged by the .Cfmrtof Criminnl Appaal&:i%i
              oaao to be a alung ah+, Is aaaroaly~dls+~nibUcI'msktha
              dasarl@tion o$ the weapon used or'oarried by 'the dafendafit~
              in ths'aase or Ges~.v. Stats, &Cra:%LW. $79, abom qu&ted,                 .
              wherein thnt'wetipon.rasheld not.tqba a alaag,a~ots TM
              only disaamlble dWBranoe~          in the nature of the two waa-
              pose appears ,to be trivial, that ~belngthe weapon 3.mVaZgaa
              v..State was eatsnpo6ed~   of ‘a pfecs c+ :rtael~'ormatali.ooVmad
              by hone htdb or ‘Ieathsf       whbrbae .$p”@baryTV+,Sfafe the wea-.
              poo was basiaally a round obair-raaii&iuida~oirood. Thb8a
              diifbrimab,r   being t$lrial                         ft would al?-
                                             atid inconaeQiaezitia1,
              pear that the Court qf 'criPina$.Appcwliin Vazgae.7. State
              efteotiveilyoverruled the rormer OgkaiOa Of the court as WIB-
              inal Appsah In Mary v. State; horsror, no.nsntlOn OtgUTY
              v. State 1s made In the opinion of Judga Lattlmora in Vargne
              v. sate.
                         Ia Ynrgas Y, State the weapon a~oknaulad~edby tha
              Court of OrisrinalAppsals to be a altxaj~shotwas desaribsd
              as -being a~piaas Or steal or metal 6nU108ad in stripe of




                                                          .
horse hide,or isether; one end tapering to nherr bg,atgi
or 8tnps :sasm aould be fasknsd to ths wrist*.
recent pronounament by the Court of CrImlnai Appeals on
the dsflnltlon Of n 61USlg 4hot 18 th4t stats8 In the opln-
Ion by ;TudgeGraves la the.oasa of %lth f. St&e,.140 S. X.
(Sl 462. In tide cm30 the witaesess    testified     that the de-
rsn44nt hit the oomplalnlng wltnna4 with a *bleak jaak*,
whereas the tRf;slaourt convlotod the dsfsrldantfor carrying
4 *slung &hot*, The judmnt     of oonvlotlon     was .thsreln xv-,
tsrssd and th4 oause remanded, one of ths 4rrora of the trial
oourt being.in the refasal to subs&t the ohargo as requested
by the Usfsndant dcflnlne the taavmin Wsoam language as uesd
by Mr. Bebuter or the Geary ~484~. Ths approved 84iInltiona
thorsin olt4d am those containsdin 6 C. 3.. p. 119, d&in-
lag a black jaok~as "a amali leathrr oovered oiub or billy
weighted at the head AndyOavlng 4n elsetic     &art,     thie b4fng
a qaotatlon'Prom !Vebster*sIntsrmtlonai Dldtloadry". Tim
oourt of cWs&nal Appeal8 alto8 dth approval the definirttoa
of a slun~~ahot a8 daffnsd In SS C. a. Q. 913iea a RbaLLef.
shat or metal oO+sred'dth lea&her, and a bar&Of slastf0 '01:
leathar,ntfpshed to su4h ball,  at&made so that the cr+aa oan.
be rt$aoh&to,fha   wrist er arm o$ a penon; timta& ball or



          i%l   .fh6   above qumd     OpilLiOQ ths court   Of crw
Appeals ex&vssly       dlrr~n~lated  botwssn a *sl.pngshotn a&d
a wb&ak~Jbekr     an 4ridWocld~ bf the follow3.nglanglugs ot said
oplnionr !,




          I
            rt Ir signiilaant to note that the Legislaturs of
the Stats of California in &ha *Deadly Weapon& AoiP, Statutes
lgl!Zi,
      p. 5&q, 84% i, prohIblts poao4ssIon of eny Instrumeat
or weapon'@ thb kind commonly known ss 4 .*blaak jack?, wsluag
shot*; etc!i the statuta ftwlf   dlotIh&shlly a "bleak jack*
fronta,msltmasshot*. The c¶lifereona   betmen 4 *biaok jaok*
an4 a *sluag shot* has beon rsoognlnsd an4 follasd La the
                ,



Honorable 8. 3, Isaacks, Psge 4


callrornla obtvts Interpreting the caiirorniaDeadly weapona
Aot In the oanes of People ‘1. Mulberin SS P. (8) 174
lng denied by the suprem Court), mid in People v. Wih I%T'
879 P. 1040, Dlst. ct. ~pp. fallf. In-the last meatlooea
ease the defendant was charged with goasesslon of e 'blaok
jaakw or a "slung shot", ana the oourt approved or the trial
oourt*a definition of .a black jaok as a~“cvaql&leather oovered
club or billy weighted at the end, and havli&an elaatio
shatt*. But the court farther detlnsd a "slung #hot" 64 a
W6mall mu36 or metal or stone riied on a flexible handle,
strap, or the like, used ae a weapon". The court hold that
althouha   "black jaok* la not a ~lurm shot'. sinoe camvlna
of el&r   $8 piohl6lted, that ii the d;fandant W88 found - -
gulm      oarryitigelther'a "bleak jack* or a sslung-ahot~
the oonvlotlon should be ailirmcd.